Title: From John Adams to Robert R. Livingston, 18 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir,
            Paris. 18th. July. 1783.—
          There is cause to be solicitous about the State of things in England. The present Ministry swerve more & more from the true System for the prosperity of their Country & ours. Mr: Hartley, whose Sentiments are at bottom just, is probably kept here, (if he was not sent at first) merely to amuse us, & to keep him out of the way of embarrassing the Coalition, in Parliament
          We need not fear that France & England will make a common Cause against us, even in relation to the Carrying-Trade to & from the West-Indies: altho’ they may mutually inspire into each other false notions of their Interests at times, yet there can never be a Concert of operation between them. Mutual emnity is bred in the blood & bones of both—and Rivals & Enemies at heart they eternally will be— In order to induce both to allow us our natural right to the carrying Trade, we must negotiate with the Dutch, Danes, Portuguese, & even with the Empires; for the more friends & resources we have, the more we shall be respected by the French & English—and the more freedom of trade we enjoy with the Dutch possessions in America, the more will France & England find themselves necessitated to allow us—
          The present Ministers in England have very bad advisers; the Refugees & Emissaries of various other Sorts—and we have nobody to watch, to counteract, to correct, or prevent any thing—
          The U: States will soon see the necessity of uniting in measures to conteract their Enemies, & even their friends. What powers Congress shd. have for governing the Trade of the whole—for making or recommending prohibitions or Imposts, deserves the serious Consideration of every man [in] America. If a constitutional, legislative Authority cannot be given them, a sense of common danger & necessity should give to their recommendations all the energy upon the minds of the people, which they had 6. years ago—
          If the union of the States is not preserved, & even their unity in many great points, instead of being the happiest people under the Sun, I don’t know but we may be the most miserable. We shall find our foreign Affairs the most difficult to manage of any of our Interests— We shall see—feel them disturbed by invisible agents & Causes, by secret Intrigues, by dark & misterious insinuations, by concealed Corruptions of a thousand sorts, Hypocrisy & Simulation will assume a million shapes,—we shall feel the evil, without being able to prove the Cause— Those, whose penetrations reach the true Source of the evil will be called suspicious, envious, disappointed, ambitions: In short, if there is not an authority sufficiently decisive to draw together the minds, affections, & forces of the States in their common foreign Concerns, it appears to me we shall be the sport of trans-atlantic Politicians, of all denominations, who hate liberty in every shape, & every man who loves it, & every Country that enjoys it. If there is no common Authority, nor any common Sense to secure a revenue for the discharge of our engagements abroad for money, what is to become of our honor, our justice, our faith, our Credit, our universal, moral, political & commercial Character? If there is no common power to fulfill engagements with our Citizens, to pay our Soldiers & other Creditors, can we have any moral Character at home? Our Country will become the Region of everlasting discontents, reproaches & animosities, and, instead of finding our Independence a blessing, we shall soon become Cappadocians enough to wish it done away—
          I may be tho’t gloomy; but this ought not to discourage me from laying before Congress my apprehensions.— The dependence, of those who have designs upon us, upon our want of affection to each other, & of authority over one another, is so great, that, in my opinion, if the U: S: do not soon shew to the world a proof that they can command a common revenue, to satisfy their Creditors at home & abroad—that they can act as one people, as one nation, as one man in their transactions with foreign nations, we shall be soon so far despised, that it will be but a few years, perhaps but a few mths: before we are involved in another war— What can I say in Holland, if a doubt is started, whether we can repay the money we wish to borrow. I must assure them in a tone, that shall exclude all doubt that the money will be repaid. Am I to be hereafter reproached with deceiving the Moneylenders? I cannot believe there is a man in America who wd. not disdain the supposition, & therefore I shall not scruple to give the strongest assurances in my power: But, if there is a doubt in Congress, they ought to recall their Borrowers of money.—
          I shall set off tomorrow for Holland, in hopes of improving my health, at the same time that I shall endeavor to assist the loan & to turn the Speculations of the Dutch Merchts:, Capitalists & Statesmen towards America. It is of vast importance that the Dutch shd. form just ideas of their Interests, respectg: their Communication between us & their Islands & other Colonies in America. I beg that no time may be lost in commencing Conferences, with Mr: Van Berkel upon this Subject as well as that of money—but this shd. not be communicated to the French or English; because, we may depend upon it, both will endeavor to persuade the Dutch to adopt the same plan with themselves. There are jealousies, on both sides the Pas of Calais, of our Connections & Negotiations with the Dutch: But while we avoid, as much as we can, to enflame this jealousy, we must have Sense, firmness & Independance enough not to be intimidated by it from availing ourselves of advantages that Providence has placed in our power. There ever have been & ever will be, suspicions of every honest, active & intelligent American, & there will be, as there has been, insidious attempts to destroy, or lessen your Confidence in every such Character. But if our Country does not support her own Interests & her own Servants they will assuredly fall. Persons, who study to preserve or obtain the Confidence of America by the favor of European Statesmen or Courts, must betray their Country to preserve their places.—
          
          For my own part, I wish Mr: Jay & myself almost any where else but here. There is scarce any other place, where we might not do some good. Here we are in a state of annihilation—
          I have the honor to be, Sir, / Your humle: servt.
          John Adams.
        